Citation Nr: 1100587	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right inguinal hernia, status post surgery.

2.  Entitlement to service connection for gastroesophageal reflux 
disease.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a psychiatric 
disability, claimed as panic attacks, anxiety, and depression.


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from August 1986 to March 1995.  
Thereafter, he had service in the United States Air Force 
Reserve.  From March to October 2003, the Veteran was called to 
active duty in support of Operation Noble Eagle/Enduring Freedom. 

This case was previously before the Board of Veterans' Appeals 
(Board) in January 2008, at which time, it was remanded for 
further development, to include proper notification and obtaining 
service records.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for a 
right inguinal hernia, status post surgery; gastroesophageal 
reflux disease; migraine headaches; and a psychiatric disability.  
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  The case has been returned to the Board for further 
appellate action.

The issues of entitlement to service connection for 
gastroesophageal reflux disease and entitlement to service 
connection for headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right inguinal hernia was first manifested after service, 
and the preponderance of the evidence is against a finding that 
it is related to service.

2.  A psychiatric disability, claimed as panic attacks, anxiety, 
and depression, was first manifested after service, and the 
preponderance of the evidence is against a finding that it is 
related to service.


CONCLUSIONS OF LAW

1.  A right inguinal hernia, status post surgery, is not the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A psychiatric disability, claimed as panic attacks, anxiety, 
and depression, is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for the residuals of a right inguinal hernia 
and a psychiatric disability.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  After reviewing the record, the 
Board finds that VA has met that duty.

In April and June 2004, VA received the Veteran's claims, and 
there is no issue as to providing an appropriate application form 
or completeness of the application.  Following the receipt of 
that application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.  
In addition, VA informed him of his option to appoint a 
representative to assist him with his claims.  However, to date, 
the Veteran has declined to appoint a representative.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
However, the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claims.  38 U.S.C.A. 
§ 5103 (West 2002).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records from the Kaiser 
Permanente office in Livermore, California, reflecting his 
treatment from July 2002 through August 2006; and statements from 
fellow service members.  

In November 1998, September 2002, and March 2005, VA examined the 
Veteran, in part, to determine the nature and etiology of his 
residuals of a right inguinal hernia and psychiatric disability.  
The VA examination reports reflect that the examiners reviewed 
the Veteran's medical history, interviewed and examined the 
Veteran, documented his current medical conditions, and rendered 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In developing the record, VA made extensive efforts to obtain 
copies of the Veteran's service treatment records from his second 
period of active duty.  In April and June 2008 and November 2009, 
those records were requested from the Records Management Center 
and in December 2008, they were requested from the Veteran's 
unit.  Requests were also made to the Veteran to submit any such 
records he might have in his possession.  However, those efforts 
met with negative results; and there is no reason to believe that 
further efforts to obtain such evidence would be any more 
productive.  Further development in this regard would 
unnecessarily impose additional burdens upon the Board with no 
reasonable possibility of any benefit flowing to the Veteran.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
such development is not warranted.

In reviewing the claims file, the Board notes that the June 2004 
report of right inguinal hernia surgery is not of record.  In 
August 2004 and April 2008, VA requested that the Veteran provide 
a copy of that report or the information and authorization 
necessary for VA to request that report from the health care 
provider or facility where that surgery had been performed.  
Indeed, in an October 2004 deferred rating decision, the RO noted 
that it would request a copy of the report, if the Veteran 
provided the necessary information and authorization.  To date, 
however, the Veteran has not done so.  The United States Court of 
Appeals for Veterans Claims has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, with respect to that issue, the Board must make 
its decision based on the evidence currently on file.  

In sum, with respect to the issues of entitlement to service 
connection for a right inguinal hernia and a psychiatric 
disability, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  He 
has not identified any outstanding evidence which could support 
either or those claims; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of those issues.

The Facts

On his medical prescreening form, dated in November 1985, the 
Veteran denied that he had ever been treated for a mental 
condition.  

The Veteran's service treatment records from his first period of 
active duty as well as the reports of his service entrance and 
separation examinations, are negative for any complaints or 
clinical findings of an inguinal hernia or a psychiatric 
disorder.  During his January 1986 service entrance examination 
and March 1995 service separation examination, he reported that 
he was in good/superb health.  He responded in the negative, when 
asked if he then had, or had ever had, a rupture or hernia; 
frequent trouble sleeping; depression or excessive worry; or 
nervous trouble of any sort.  On examination, his abdomen and 
viscera, and psychiatric processes were found to be normal.  

In August 1996 and February 1997, on a medical history, completed 
in conjunction with examinations for the Reserve, the Veteran 
reported that he was in excellent health.  He responded in the 
negative, when asked if he then had, or had ever had, rupture or 
hernia; frequent trouble sleeping; depression or excessive worry; 
or nervous trouble of any sort.  During the February 1997 
examination, the Veteran's abdomen and viscera, and psychiatric 
processes were found to be normal.  

In December 2004, during treatment at Kaiser Permanente, it was 
noted that the Veteran had been having anxiety episodes at the 
time he had been discharged from the military.  The Veteran 
attributed his nervousness to the Gulf War.  It was also noted 
that he had a 2 to 3 year history of gastroesophageal reflux 
disease and headaches.

During a March 2005 VA general medical examination, it was noted 
that in 2003, the Veteran had served in support of the war in 
Iraq but that he had not been deployed to the theater of 
operations.  He reportedly had the first symptoms of a hernia 
during his 2003 deployment but did not report it until after he 
returned from deployment.  There was no evidence of an incisional 
hernia or recurrence of the hernia.  The relevant diagnosis was 
the residuals of a right inguinal hernia.  

During a VA psychiatric examination in March 2005, the Veteran 
reported that he had been referred to a mental health care 
provider in December 2004 for the treatment of panic attacks and 
depression.  He stated that he had experience his first panic 
attack in October 2003.  He had been taken to Valley Memorial 
Hospital, where a workup for cardiovascular pathology had been 
negative.  He had reportedly had two additional panic attacks in 
March 2004.  He stated that he experienced tachycardia, chest 
pain, left arm numbness, nausea, vomiting, diaphoresis, a racing 
mind, and a belief that he was having a heart attack.  He had 
come to realize that those symptoms were manifestations of a 
panic disorder.  The examiner strongly encouraged the Veteran to 
obtain those records for VA.  Following the VA examination, the 
relevant diagnoses were panic disorder with agoraphobia and 
depression, not otherwise specified.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a) (2010). 

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
"inactive duty for training" (INACDUTRA) means duty in the 
Reserve other than full-time duty, special additional duty, or 
training other than active duty training.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2010). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b) (2010). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Analysis

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his history of pain or when he had right 
inguinal hernia surgery.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
or cause of a particular disability.  38 C.F.R. § 3.159(a) 
(2010); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, is, generally, not 
considered competent evidence of service connection.  38 C.F.R. 
§ 3.159(a) (2010).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Hernia

The Veteran contends that his right inguinal hernia was first 
manifested during his second period of active duty and that he 
ultimately required surgery in June 2004.  Therefore, he 
maintains that service connection is warranted.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Although the Veteran contends that his right inguinal hernia was 
first manifested in during his 2003 deployment, his service 
treatment records and records dated since that time are negative 
for any complaints or clinical findings of an inguinal hernia 
during service.  Indeed, such a disorder was first manifested in 
June 2004, when the Veteran reportedly underwent surgical repair 
for a right inguinal hernia at Kaiser Permanente.  Moreover, the 
preponderance of the evidence is against a finding that his right 
inguinal hernia is in any way related to service.  There is no 
competent opinion in that regard and no continuity of 
symptomatology between the time of the Veteran's deactivation 
from deployment and the subsequent surgery.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).  Therefore, he does not demonstrate the 
nexus element necessary for a grant of service connection.  
Accordingly, service connection for a right inguinal hernia, 
status post surgery, is not warranted, and the appeal is denied.  

The Psychiatric Disability

The Veteran contends that his psychiatric disability is related 
to his 2003 deployment.  Therefore, he maintains that service 
connection is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Although the Veteran contends that his psychiatric disability is 
the result of his 2003 deployment, his service treatment records 
are negative for any complaints or clinical findings of a 
psychiatric disability until December 2004.  The Veteran had 
reportedly had panic attacks in October 2003 and March 2004.  
However, as noted above, those records are not available.  As 
such the preponderance of the evidence is against a finding that 
the Veteran's psychiatric disability is in any way related to 
service.  There is no competent opinion in that regard and no 
continuity of symptomatology between the time of the Veteran's 
deactivation from deployment and the manifestations of a 
psychiatric disability in December 2004.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).  Therefore, he does not demonstrate the 
nexus element necessary for a grant of service connection.  
Accordingly, service connection for a psychiatric disability, 
claimed as anxiety, depression, and panic attacks, is not 
warranted, and the appeal is denied.  

Additional Considerations

As briefly noted above, the Board finds that the Veteran is 
competent to testify regarding onset and symptoms related to his 
disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is 
limited to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge comes 
to a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board also acknowledges the Veteran's belief that he 
has disorders related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of such disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
evidence of record outweighs the Veteran's own assertions as to 
the etiology of his disabilities.

Additionally, in his May 2005 Notice of Disagreement, the Veteran 
interpreted VA regulations as presuming service connection for 
any disability first manifested during the year after the 
Veteran's separation from service.  However, that interpretation 
is not correct.  Rather, there are certain disabilities for which 
service connection may be presumed, provided that (italics added) 
they are shown to a degree of 10 percent or more within one year 
of the Veteran's separation from service.  38 U.S.C.A. § 1101, 
1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  
An inguinal hernia and the Veteran's psychiatric disability are 
not listed among those presumptive disabilities.  Accordingly, 
the law and regulations applicable to presumptive service 
connection are of no force or effect in deciding the foregoing 
issues. 

In arriving at these decisions, the Board has also considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against each of the Veteran's 
claims.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010). 


ORDER

Entitlement to service connection is denied for the residuals of 
a right inguinal hernia, status post surgery.

Entitlement to service connection is denied for a psychiatric 
disability, claimed as panic attacks, anxiety, and depression.


REMAND

The Veteran also seeks entitlement to service connection for 
gastroesophageal reflux disease.  He states that such disability 
was initially manifested during his first period of active duty.  
Therefore, he maintains that service connection is warranted.  
However, after reviewing the record, the Board is of the opinion 
that additional development of the record is warranted, prior to 
further appellate consideration.  

The Veteran's service treatment records show that during 
his first period of active duty, he was treated on several 
occasions for gastrointestinal complaints, variously 
diagnosed as gastritis and gastroenteritis.  

In May 2004, during treatment at Kaiser Permanente, the 
Veteran was diagnosed with gastroesophageal reflux disease.  
In July 2004, an endoscopy was normal.  

Following a March 2005 general medical examination, the 
examiner confirmed the diagnosis of gastroesophageal reflux 
disease.  However, he did not render an opinion as to the 
etiology of that disability.  Such an opinion could well be 
relevant to the Veteran's appeal.

Finally, the Veteran seeks entitlement to service connection for 
migraine headaches.  He contends that they are primarily the 
result of his immunization for anthrax in service in the late 
1990's and early 2000's.  Therefore, he also maintains that 
service connection is warranted for that disorder.  However, 
after reviewing the record, the Board is of the opinion that 
additional development of the record is also warranted with 
respect to that disorder.  

If evidence establishes that an individual suffers from a 
disabling condition as a result of administration of an 
anthrax vaccination during inactive duty training, the 
individual may be considered disabled by an "injury" 
incurred during such training as the term is used in 38 
U.S.C. § 101 (24), which defines "active military, naval, 
or air service" to include any period of inactive duty 
training during which the individual was disabled or died 
from an injury incurred or aggravated in line of duty.  
Consequently, such an individual may be found to have 
incurred disability in active military, naval, or air 
service for purposes of disability compensation under 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Vet. Aff. Op. Gen. 
Couns. Prec. 04-02 (Meaning of "Injury" for Purposes of 
Active Service - 38 U.S.C. § 101(24), 69 Fed. Reg. 25,176 
(2002)).  

In this case, the Veteran's service treatment records show that 
from April 1999 through April 2004, he was administered a series 
of anthrax vaccines.  

On several occasions between his two periods of active duty, the 
Veteran reported that his headaches began in the late 1990's or 
early 2000's.  For example, during treatment by or through Kaiser 
Permanente in July and November 2002 and in December 2004 and 
during his September 2002 VA examination, the Veteran reported, 
variously, that he had a two to four year history of headaches as 
the result of immunization for the effects of anthrax.  

In March 2004, a former fellow service member reported that he 
had witnessed the Veteran being inoculated with the anthrax 
vaccine and that the Veteran had, subsequently, complained of 
never ending headaches and chronic muscle fatigue.  The former 
fellow service member reported that he had received the same 
batch of anthrax vaccine and that he, too, had suffered from 
chronic fatigue and headaches during that time.

In June 2004, three members of the Veteran's Reserve unit 
reported that the Veteran had a 5 to 6 year history of migraine 
headaches, including his participation during Operation Enduring 
Freedom.  One of the fellow service members reported that he had 
received the same anthrax shots as the Veteran and that he too 
had experienced multiple symptoms, including headaches.  

Following a March 2005 VA examination, the diagnoses 
included migraine headaches.  However, the examiner did not 
render an opinion as to the etiology of that disorder.  
Such an opinion could well be relevant to the Veteran's 
appeal.

In light of the foregoing need for development, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a 
gastrointestinal examination to determine 
the nature and etiology of gastrointestinal 
disability found to be present, including 
but not limited to, gastroesophageal reflux 
disease.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If a chronic, gastrointestinal 
disability(s), including but not limited to 
gastroesophageal reflux disease, is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion, with complete rationale, as 
to whether there is a 50 percent 
probability or greater that such disability 
is proximately due to or the result of an 
incident during the Veteran's service, 
including, but not limited to, his 
gastritis and/or gastroenteritis during his 
first period of active duty.  If the 
examiner is unable to render such an 
opinion, without resorting to speculation, 
he or she must so state.

2.  Schedule the Veteran for a neurological 
examination to determine the nature and 
etiology of any headaches found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If a chronic headache disability(s) is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion, with complete rationale, as 
to whether there is a 50 percent 
probability or greater that the headache 
disorder is proximately due to or the 
result of an incident during the Veteran's 
service, including, but not limited to his 
immunization for anthrax from April 1999 to 
April 2004.  If the examiner is unable to 
render such an opinion, without resorting 
to speculation, he or she must so state.

3.  The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2010). 

4.  Should the Veteran fail to report for 
either or both examinations, the RO/AMC 
must associate with the claims folder, 
notices to the Veteran of the date, time, 
and place of each examination.

5.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other indicated development.  Then 
readjudicate the issues of entitlement to 
service connection for gastroesophageal 
reflux disease and migraine headaches.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


